83 Ga. App. 280 (1951)
63 S.E.2d 345
BINFORD
v.
REID.
33183.
Court of Appeals of Georgia.
Decided January 27, 1951.
Rehearing Denied February 9, 1951.
Alston, Foster, Sibley & Miller, Francis G. Jones, for plaintiff in error.
Hugh Howell Jr., Heyman, Howell & Heyman, contra.
WORRILL, J.
The action of the superior court in granting or refusing a proper application to change the name of a person is based solely on a sound legal discretion; and where, upon the hearing of the application of Dorothy Lowe Reid under the provisions of Chap. 79-5 of the Code (Ann. Supp.), § 79-501, to change the name of the applicant's minor son from "Henry Arthur Binford III" to "George Lowe Reid," it appears that the applicant is the divorced wife of the objector, Harry Arthur Binford Jr., that Harry Arthur Binford III was born on September 18, 1945, that the applicant separated from the objector in 1946, obtained her divorce, and in July of that year when the said Harry Arthur Binford III was less than one year old married William Archer Reid, that, under the terms of the divorce decree granted the applicant, she has sole custody of the child with the right of visitation in the objector, and that the objector pays $50 per month for the support of the said child, and where the evidence shows that the said Harry Arthur Binford III has been called by his mother, stepfather, and friends "Buddy Reid" since before he was able to walk or talk, and *281 goes by that name, is registered in kindergarten, and is known to his playmates and acquaintances as "Buddy Reid," and that the applicant feels that it would be for the best interest of the child to avoid embarrassment and confusion to change the name so that his surname will be the same as his mother's, and the same as the surnames of his sister and brother, born of the second marriage  the trial judge did not abuse his discretion in granting the application and in changing the name of the child to "George Lowe Reid," and in thereafter overruling the motion for a new trial on the general grounds.
Judgment affirmed. Sutton, C. J., and Felton, J., concur.